Case 2:18-cv-10690-TGB-DRG ECF No. 35, PageID.308 Filed 02/17/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


                                             2:18-CV-10690-TGB-DRG
McCONNELL PORTER,
                                           HON. TERRENCE G. BERG
                  Plaintiff,
                                            HON. DAVID R. GRAND
      v.

LORI CONANT and ROBERT                       ORDER GRANTING
FALOR,                                     EXTENSION OF TIME TO
                                          RESPOND TO REPORT AND
                  Defendants.              RECOMMENDATION (ECF
                                                  NO. 34)
     On December 28, 2020, Magistrate Judge David R. Grand entered

a Report and Recommendation (ECF No. 31) recommending that
Defendant’s Motion for Summary Judgment (ECF No. 25) be granted and
this case be dismissed. This Court entered an order on January 29, 20201

adopting the Report and Recommendation. ECF No. 32.
     However, on January 26, 2021, Plaintiff McConnell Porter filed a
pro se motion asking for an extension to respond to the Report and

Recommendation. The Court receive Mr. Porter’s motion on February 2,
2021. In his motion, Mr. Porter contends he did not receive the Report
and Recommendation in the mail until January 15, 2021. ECF No. 34,

PageID.304. Additionally, due to COVID-19 restrictions in his facility,
Mr. Porter contends he was unable to get to the prison law library until
January 22, 2021. ECF No. 34, PageID.305.
Case 2:18-cv-10690-TGB-DRG ECF No. 35, PageID.309 Filed 02/17/21 Page 2 of 2




      Because of delays in the mail and the effects of COVID-19 on the
facility where he is incarcerated, this Court GRANTS Plaintiff’s motion

for a 30-day extension of time to file objections in this matter. Plaintiff is
directed to submit any objections to the Report and Recommendation by
March 22, 2021.

    SO ORDERED.
Dated: February 17, 2021       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE
